  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MEGAN ROBINSON, an                  )
individual,                         )
                                    )
     Plaintiff,                     )
                                    )        CIVIL ACTION NO.
     v.                             )          2:18cv548-MHT
                                    )               (WO)
LUIS FAVELA CRUZ, an                )
individual, and                     )
QUINTANILLA INTERNATIONAL           )
TRANSPORT, LLC, a                   )
corporation,                        )
                                    )
     Defendants.                    )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court that plaintiff’s claims against defendant Luis

Favela     Cruz    are   dismissed       without     prejudice,    and

defendant Cruz is terminated as a party to this action.

All claims against the other defendant remain pending.

    The clerk of the court is DIRECTED to enter this

document    on    the    civil     docket   as   a   final   judgment

pursuant    to    Rule   58   of   the   Federal     Rules   of   Civil
Procedure.

    DONE, this the 5th day of August, 2019.


                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
